Title: To George Washington from Major General Robert Howe, 28 February 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Robinson’s Farms [N.Y.] 28th of Feby 1780
          
          Col. Udney Hay having represented to me that it was impossible for him to go thro’ the Duty of his Department without more Expresses than he was authoriz’d to appoint, & as at this Juncture the very Existance of the Troops in this Department depended on the Information he was to give, & receive, to & from those who were employ’d to procure, & those who had in Possession, Provision, & Forage, & as casual Expresses were sometimes not to be obtain’d, & if obtain’d, very frequently unacquainted with the People, & Parts of the Country to which they were to be sent, & still oftner not confidential enough to be trusted, I thought it proper to Lay his Application before a Court of Enquiry, of which Brigadier General Patterson was President, & the Colonels Jackson, Wesson, Bradford, & Brooks were Members, of whose Report I transmit your Excellency a Copy. My Opinion Sir, founded upon a perfect Knowledge of the melancholy Facts which govern’d them, entirely coincided with theirs—the Certainty that the present Exigency of Affairs admitted not, of a Moment’s Delay—My Confidence in Col. Hay, whose uncommon Exertions have hitherto prevented this Army from starving, & who therefore merits ev’ry Thing from his Country, & the absolute Certainty there is that without his being furnish’d with the Means that cou’d enable him to continue his Efforts, the worst Consequences are to be expected, have induced, or rather have compell’d me, to consent that he may employ untill your Pleasure is known such Expresses as are absolutely necessary to give & receive the Information he Wants. Your Excellency need not be inform’d that special Cases will arise that require; & warrant, the Adoption of special Means, & that Necessity supercedes common Rules—that Specialty, & Necessity, unite in the present Case; & I flatter myself I shall be justified to you, for what I have permitted, as I truly am to my own Breast.
          I again repeat, that without the Measures I have been compell’d to adopt, as the Provision & Forage absolutely necessary is remote, & if not got up while the Roads are practicable, would arrive too late, I should have had ev’ry Thing to fear which a Want of those essentially necessary Articles cou’d induce.
          
          I should wish to hear from you Sir upon this Occasion without Delay—& am Dear Sir With the greatest Respect & Esteem your Excellency’s most obedient Humble Servant
          
            Robert Howe
          
        